DREYFUS PREMIER INVESTMENT FUNDS, INC. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 November 26, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Karen L. Rossotto Re: Dreyfus Premier Investment Funds, Inc. (Registration Nos:33-44254 and 811-6490) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), Dreyfus Premier Investment Funds, Inc. (the "Company") hereby certifies that: the Prospectus that would have been filed pursuant to Rule 497(c) under the Securities Act for Dreyfus Global Infrastructure Fund, a series of the Company, would not have differed from the Prospectus contained in Post-Effective Amendment No. 82 to the Company's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 82 to the Company's Registration Statement on Form N-1A was filed electronically on November 25, 2014. DREYFUS PREMIER INVESTMENT FUNDS, INC. By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
